Title: To James Madison from Sylvanus Bourne, 1 November 1803 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


1 November 1803, Amsterdam. Addressed JM lately about some American ships that had difficulty unloading cargo in Rotterdam “for want of due vouchers as to the neutrality of the property.” Visited Rotterdam to obtain more information. Regretted finding that the captains did not have proper certificates of property, which are necessary in time of war in order to prevent “those embarrasments to which all neutral trade is unavoidably subject,” especially as the present war is marked by “virulence and heat on each side.” Went to The Hague to see Foreign Secretary [van der Goes] but did not believe he had “the strongest ground—in regard to an application for the relief of the vessels in question,” so he did not advocate the case. Told the secretary the U.S. government was “resolved to maintain the strictest and most sincere neutrality” and would not countenance the covering of enemy property for private benefit. The U.S. also expected that parties at war “would not wantonly vex & harrass the commerce of the U. States whos interests would in all casses meet the support and protection of our Govt.” The absence of French minister [Sémonville] prevented Bourne from making a similar declaration to him. “This I shall do in a few days by a written communication. I found at the Hague the full truth of what I had suggested to you in my last relative to the weight of that extraneous influence which at present so compleatly controls every thing of a political or commercial nature here.” The Dutch government is favorably disposed toward the U.S. and its interests and only lacks the power “to evince that disposistion [sic].”
Discovered in conversation at Rotterdam that “one way was always open for relief in like cases viz. by paying.” Informed the U.S. commercial agent there that “whatever the Consignees of our Vessels might think proper to do in this respect,” it must not serve as a precedent. Told the agent he ought “by every means in his power to counteract [bribery], as otherways our whole commerce of every sort to this country would be constrained to pass through the one channel and be constantly exposed to a weight of contribution proportionate to the rapacity of those who make the demand.”
The foreign minister, “while he appeard to regret that in the present state of things we had no accredited Agent residing at the Hague promised to hold a free communication with me on all matters touching the interests of the U:S: & to give me all the aid in his power towards the attainments of justice.” Will travel to The Hague when necessary. Asks in a postscript to be remembered in the naming of the members of a claims commission should the Dutch ports be blockaded.
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 3 pp.; docketed by Wagner as received 9 Jan.



   
   Bourne to JM, 22 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:566–67).


